Case 8:19-cv-00710-MSS-TGW Document 113 Filed 02/11/20 Page 1 of 4 PageID 3299



                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

                 Plaintiffs,

         v.
                                                     Case No. 8:19-cv-710-MSS-TGW
  BRIGHT HOUSE NETWORKS, LLC,

                 Defendant.


 PLAINTIFFS’ MOTION FOR LEAVE TO SUBMIT A TWO-PAGE REPLY IN FURTHER
   SUPPORT OF THEIR PARTIAL OBJECTION TO TWO DISCRETE RULINGS IN
     MAGISTRATE JUDGE WILSON’S JANUARY 9, 2020 DISCOVERY ORDER

        Pursuant to Local Rule 3.01(c), Plaintiffs respectfully move for leave to file a two-page

 reply brief in further support of their Partial Objection To Two Discrete Rulings In Magistrate

 Judge Wilson’s January 9, 2020 Discovery Order (ECF No. 102). Leave to file a reply should be

 granted for good cause here, McDonald v. U.S., 2013 WL 3901871, at *1 n.3 (M.D. Fla. July 29,

 2013), because the reply “will benefit the Court’s resolution of the pending motion.” Gian

 Biologics LLC v. CellMedix Holdings, LLC, 2016 WL 9525229, at *1 (M.D. Fla. Oct. 5, 2016).

        Defendant Bright House Networks (“BHN”) wrote nearly 20 pages in opposition to

 Plaintiffs’ narrow objection. ECF No. 109. In doing so, BHN misconstrued the fundamental point

 that Judge Wilson did not understand in denying Plaintiffs’ request for discovery on the number

 of subscribers BHN terminated for failing to pay their bills.       Plaintiffs would clarify that

 misdirection in their brief reply. Part of BHN’s defense is that it should not have to terminate

 subscribers for infringement because internet connectivity is so critical to its subscribers’ daily

 functioning. That argument is fully undermined by the certain fact that BHN regularly terminates

 users when they do not pay. If internet service is so precious and critical, BHN should not
Case 8:19-cv-00710-MSS-TGW Document 113 Filed 02/11/20 Page 2 of 4 PageID 3300



 terminate for non-payment any more quickly than it terminates for infringement. Charter’s

 arguments for why it does or does not terminate in one scenario versus another goes to weight, not

 discoverability. The requested discovery is therefore needed to assess and rebut BHN’s defense

 (as two other courts have concluded), and to correct BHN’s misdirection in responding to

 Plaintiffs’ objection.

         Accordingly, Plaintiffs respectfully requests the Court grant it leave to file a two (2) page

 reply brief within five (5) days of this Court granting this request.

                                        3.01(g) Certification

         Pursuant to Local Rule 3.01(g), counsel for Plaintiffs have conferred with counsel

 for Defendants regarding the relief sought in this motion. Counsel for Defendants do not consent

 to the relief sought.



 Dated: February 11, 2020                               Respectfully submitted,

                                                         /s/ Jeffrey M. Gould
                                                        Matthew J. Oppenheim (pro hac vice)
                                                        Scott A. Zebrak (pro hac vice)
                                                        Jeffrey M. Gould (pro hac vice)
                                                        OPPENHEIM + ZEBRAK, LLP
                                                        4530 Wisconsin Ave. NW, 5th Fl.
                                                        Washington, DC 20016
                                                        Telephone: (202) 621-9027
                                                        matt@oandzlaw.com
                                                        scott@oandzlaw.com
                                                        jeff@oandzlaw.com

                                                        Mitchell A. Kamin (pro hac vice)
                                                        Neema T. Sahni (pro hac vice)
                                                        COVINGTON & BURLING LLP
                                                        1999 Avenue of the Stars, Suite 3500
                                                        Los Angeles, CA 90067-4643
                                                        Telephone: (424) 332-4800
                                                        mkamin@cov.com
                                                        nsahni@cov.com



                                                —2—
Case 8:19-cv-00710-MSS-TGW Document 113 Filed 02/11/20 Page 3 of 4 PageID 3301




                                         Jonathan M. Sperling (pro hac vice)
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, NY 10018-1405
                                         Telephone: (212) 841-1000
                                         jsperling@cov.com

                                         David C. Banker, Esquire
                                         Florida Bar No. 0352977
                                         Bryan D. Hull, Esquire
                                         Florida Bar No. 020969
                                         BUSH ROSS, P.A.
                                         1801 North Highland Avenue
                                         P.O. Box 3913
                                         Tampa, FL 33601-3913
                                         Telephone: (813) 224-9255
                                         dbanker@bushross.com
                                         bhull@bushross.com

                                         Attorneys for Plaintiffs




                                    —3—
Case 8:19-cv-00710-MSS-TGW Document 113 Filed 02/11/20 Page 4 of 4 PageID 3302



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2020, I caused the foregoing document and all

 accompanying materials to be filed electronically with the Clerk of the Court using the CM/ECF

 system, which will send a notice of electronic filing to all counsel of record registered with

 CM/ECF.

 Dated: February 11, 2020

                                                        /s/ Jeffrey M. Gould
                                                       Jeffrey M. Gould

                                                       Attorney for Plaintiffs




                                               —4—
